DETAILED ACTION
Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following is in response to an amendment dated August 31, 2021.  Claims 1, 3, 5-6, 11, 13, 15-16 and 20 are amended.  Claims 21-22 are newly added.  Claims 1-3, 5-6, 9-13, 15-16 and 18-22 are pending.  All pending claims are examined. 

Response to Arguments
Art and 101 Rejection Analysis
Art Rejection Analysis
Applicant's arguments have been considered but are not persuasive.  
Nelson discloses amendments to the claims (see, Nelson, paras. 0041, 0050, 0084). Examiner maintains the cited references disclose the invention as claimed.
101 Analysis
In line with the "2019 Revised Patent Subject Matter Eligibility Guidance," which explains how we must analyze patent-eligibility questions under the judicial exception to 35 U.S.C. § 101. 84 Fed. Reg. 50-57 ("Revised Guidance"), the first step of Alice (i.e., Office Step 2A) consists of two prongs. In Prong One, we must determine whether the claim recites a judicial exception, i.e., an abstract idea, a law of nature, or a natural phenomenon. 84 Fed. Reg. at 54 (Section III.A. I.).   If it does not, the claim is patent eligible. Id. 
 abstract idea must fall within one of the enumerated groupings of abstract ideas in the Revised Guidance or be a "tentative abstract idea, "with the latter situation predicted to be rare. Id. at 51-52 (Section I, enumerating three groupings of abstract ideas), 54 (Section III.A. I., describing Step 2A Prong One), 56-57 (Section III.D., explaining the identification of claims directed to a tentative abstract idea).
If a claim does recite a judicial exception, the next is Step 2A Prong Two, in which we must determine if the "claim as a whole integrates the recited judicial exception into a practical application of the exception." Id. at 54 (Section II.A.2.) If it does, the claim is patent eligible. Id.
If a claim recites a judicial exception but fails to integrate it into a practical application, we move to the second step of Alice (i.e., Office Step 2B). to evaluate the additional limitations of the claim, both individually and as an ordered combination, to determine whether they provide an inventive concept. Id. at 56 (Section III.B.). In particular, we look to whether the claim:
• Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional in the field, which is indicative that an inventive concept may be present; or

• simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

The analysis in line with current 101 guidelines.  Even if the abstract idea is deemed novel, the abstract idea is no less abstract (see Flook- new mathematical formula was an abstract idea).  

The steps mimic human thought processes, perhaps with paper and pencil, where the data interpretation is perceptive only in the human mind.  It suggests activity that represents longstanding conduct that existed well before the advent of computers and the internet.  See CyberSource Corp. b. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) 
The invention recites:
A method comprising:
receiving an indication of a purchase transaction by a user, wherein the purchase transaction comprises a purchase by the user from a retail entity and wherein the transaction is associated with a financial institution of the user;
transferring a predetermined monetary amount from the financial institution to [[an]] a betting having a corresponding application for accessing the betting entity, wherein the transferring comprises conducting a round-up transaction corresponding to the predetermined monetary amount and in conjunction with the purchase transaction; and
assigning the predetermined monetary amount to one of a plurality of funds within the betting and viewable and accessible within the application, wherein each of the plurality of funds corresponds to a game that can be played within the application using a monetary amount wherein the plurality of funds are chosen by the user and wherein the one of the plurality of funds is variable between purchase transactions.”

The invention is directed to a method for setting up an account for recurring transfers of user allocations (App. Spec. paras. 0001-0004, see also Abstract).
The next step is to determine if the claims recite additional, elements integrate the judicial exception into a practical application.  
see App. specification, paras. 0037-0043) where each step does no more than require a generic computer to perform generic computer functions.  Absent is any support in the specification that the claims as recited require specialized computer hardware or other inventive computer components.
Unlike DDR where the improvement was to a computer centric problem, a specific improvement to the way computers operate as a result of their interactions with the internet, in this case of funds transfer, absent is any support for a similar improvement. The claims as recited seem to suggest no more than automating the process of setting up and execution of the funds transfer arrangement.
The next step is to identify any additional limitations beyond the judicial exception.  The only additonal elements are the computing elements which are disclosed in the specification at a high degree of generality (as generic computer components - (see App. specification, paras. 0037-0043) and absent is any genuine issue of material fact that this component requires any specialized hardware or inventive computer component. 
The components in the manner recited are well understood, routine and conventional.  The recited steps, understood in light of the specification do not appear to require anything other than off-the-shelf, conventional computers and a network. 
Likewise, the receiving, transferring, conducting and assigning steps involve techniques well known in the art.  (“an invocation of already available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is “well-understood, routine SAP Am., 898 F.3d at 1170 (alteration in original) citing Mayo, 566 US. At 73).   The computing components are recited at a high-level of generality such that they amount to no more than instructions to apply the exception using generic computer components. 
Further dependent claims 2-3, 5-6, 9-13, 15-16 and 18-22 provide additional descriptions of the funds transfer arrangement and set-up details based on predefined rules of the claimed invention in a manner that merely refines and further limits the abstract ideas of independent claims 1, 11 and 20 do not add any feature that is an “inventive concept” which cures the deficiencies of the independent claims. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the dependent claims is patent-ineligible. Therefore, claims 1-3, 5-6, 9-13, 15-16 and 18-22 are not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-6, 9-13, 15-16, 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
organizing human activities. This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis
The claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. 
Claim 11, which is illustrative of the Independent claims including claims 1 and 20 and recites: 
 A method comprising:
receiving an indication of a purchase transaction by a user, wherein the purchase transaction comprises a purchase by the user from a retail entity and wherein the transaction is associated with a financial institution of the user;
transferring a predetermined monetary amount from the financial institution to [[an]] a betting having a corresponding application for accessing the betting entity, wherein the transferring comprises conducting a round-up transaction corresponding to the predetermined monetary amount and in conjunction with the purchase transaction; and
assigning the predetermined monetary amount to one of a plurality of funds within the betting and viewable and accessible within the application, wherein each of the plurality of funds corresponds to a game that can be played within the application using a monetary amount wherein the plurality of funds are chosen by the user and wherein the one of the plurality of funds is variable between purchase transactions.”
The invention as claimed recites an abstract idea of funds transfer; a fundamental economic practice wherein funds are transferred to a recipient based on pre-defined rules.   It can also be considered a mental process practically with the human mind since it entails making comparisons of data albeit with the help of a computer.  Besides reciting the abstract idea, the remaining claim limitations recite generic computer components (see App. specification, para. 0037).  This recited abstract idea is not integrated into a practical application.  In particular, the claim only recites generic computer components to receive/transfer and assign funds based on predefined instructions.  
not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the abstract idea using generic computer components.  
Dependent claims 2-3, 5-6, 9-10, 12-16 and 18-19 and 21-22 provide additonal details about how the predefined rules are applied to the rounding up of funds that are transferred based on the user defined criteria and do not address the issues raised in the independent claims and therefore do not amount to a technical improvement or an integration of a practical application.  In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept.  Therefore, the claims 1-3, 5-6, 9-16 and 18-22  are not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 9-13, 15-16, 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fink, USP. Pub. No. 20140229397 in view of Nelson, USP. Pub. No. 20210090405
As to claim 1, Fink discloses A method comprising: receiving an indication of a purchase transaction by a user, wherein the purchase transaction comprises a purchase by the user from a retail entity and wherein the transaction is associated with a financial institution of the user (Fink, para. 0039; see also Figs. 1, 2A-2B);
transferring a predetermined monetary amount from the financial institution, wherein the transferring comprises conducting a round-up transaction corresponding to the predetermined monetary amount and in conjunction with the purchase transaction (Fink, para. 0012 – “…user customizable preferences comprising at least one transaction category, an assigned charity and donation amount associated with the transaction category, and criteria for making a donation. A virtual donation accumulation account is included on the application. Transaction data is received at the application from at least one POS terminal or financial account. The donation amount is virtually deposited in the virtual donation accumulation account. The application directs a donation be made from Fig. 2B elements 211, 221) and
assigning the predetermined monetary amount to one of a plurality of funds within the deposit entity, wherein the plurality of funds are chosen by the user and wherein the one of the plurality of funds is variable between purchase transactions (Fink, para. 0012; see also Abstract).
Fink does not directly disclose but Nelson discloses transferring a predetermined monetary amount from the financial institution to [[an]] a betting deposit entity having a corresponding application for accessing the betting entity, (Nelson, para. 0050). 
assigning the predetermined monetary amount to one of a plurality of funds within the betting  and viewable and accessible within the application, wherein each of the plurality of funds corresponds to a game that can be played within and application using a monetary amount (Nelson, para. 0050).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Fink with Nelson because it offers additonal options of designating rounded up funds by seamlessly integrating access to funds for predefined purposes.
As to claim 2, Fink discloses the method of claim 1, wherein the predetermined monetary amount is determined based upon a monetary amount of the purchase transaction (Fink, paras. 0084-0085; see also para. 0107).
As to claim 3, Fink discloses the method of claim 1, wherein each of the plurality of funds has an associated level of risk and wherein the one of the plurality of funds is (Fink, para. 0012, Fig. 2B elements 211, 221; see also para. 0084).
As to claim 5, Fink does not directly disclose but Nelson discloses the method of claim [[4]] 1, wherein the game comprises a betting game and wherein playing the game comprises placing a bet utilizing the predetermined monetary amount within the betting game (Nelson, para. 0050 – see rationale for combination in claim 1)
As to claim 6, Fink does not directly disclose but Nelson discloses the method of claim 5, wherein the playing comprises playing the game wherein the game is displayed within [[an]] the application associated with the deposit entity (Nelson, para. 0050 – see rationale for combination in claim 5).
As to claim 9, Fink discloses the method of claim 1, wherein the one of the plurality of funds comprises a holding fund, wherein the holding fund holds the predetermined monetary amount until a second predetermined monetary amount is reached and the second predetermined monetary amount is transferred to another of the plurality of funds (Fink, para. 0012, Fig. 2B elements 211, 221).
As to claim 10, Fink discloses the method of claim 1, wherein the assigning occurs responsive to a user selection of the one of the plurality of funds displayed in a user interface responsive to receipt of the predetermined monetary value at the deposit entity (Fink, para.0084)
As to claims 11-13, 15-16 and 18-19 contain limitations similar to claims 1-3, 5-6 and 9-10 and are rejected in like manner.
As to claim 20 contains limitations similar to claims 1 and 11 and is rejected in like manner.
As to claim 21. (New) Fink discloses a plurality of funds using at least a predetermined monetary amount (Fink, para. 0012, Fig. 2B elements 211, 221; see also para. 0084) but does not directly disclose but Nelson discloses the method of claim 1, comprising playing the game corresponding to the one of the plurality of funds (Nelson, paras. 0041-0042, 0050 – see rationale for combination in claim 1)
As to claim 22. (New) Fink does not directly disclose but Nelson discloses the method of claim 21, wherein the playing comprises displaying an outcome of the game upon completion of the playing (Nelson, paras. 0042, 0050 – see rationale for combination in claim 1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696